Citation Nr: 0319412	
Decision Date: 08/07/03    Archive Date: 08/13/03

DOCKET NO.  99-09 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for bilateral peripheral vestibular disorder.

2.  Entitlement to a total disability evaluation based on 
individual unemployability (TDIU) due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel




INTRODUCTION

The veteran served on active duty from September 1974 to June 
1976.

This appeal arose from a March 1999 rating action of the Des 
Moines, Iowa, Department of Veterans Affairs (VA), Regional 
Office (RO), which denied entitlement to TDIU.  In December 
2000, the case was remanded by the Board of Veterans' Appeals 
(Board) for further development.  In February 2003, the 
veteran was awarded separate service connection for a 
bilateral peripheral vestibular disorder, which was assigned 
a 10 percent disability evaluation.  


REMAND

In April 2003, pursuant to authority granted by granted by 38 
C.F.R. § 19.9(a)(2), the Board undertook additional 
evidentiary development in this case.  At that time, the 
Board requested that the appellant undergo VA examination, 
which he did in July 2003.  Recently, in Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1399 
(Fed. Cir. 2003) (the DAV decision), the United States Court 
of Appeals for the Federal Circuit invalidated portions of 
the Department's new development regulations.  There are two 
reasons that this case must now be remanded.  

First, the Federal Circuit specifically noted that 38 C.F.R. 
§ 19(a)(2) (2002) was inconsistent with 38 U.S.C.A. § 7104(a) 
(West 2002) because it denied claimants a "review on 
appeal" when the Board considers additional evidence without 
having to either remand the case to the RO for initial 
consideration of the newly-developed evidence or obtain a 
waiver of the RO's consideration of the additional evidence 
in favor of immediate review by the Board.  See also Bernard 
v. Brown, 4 Vet. App. 384, (1993).  The appellant was not 
waived RO consideration of the July 2003 examination report, 
so due process considerations mandate remanding this case.


Second, the VA examiner commented that the veteran needed an 
MRI of the brain, as well as an electronystagmogram (ENG) to 
evaluate his peripheral vestibular disorder in a more 
quantitative fashion.  The examiner then commented that an 
addendum would be dictated after the results of the MRI and 
ENG had been reviewed.  However, there is no indication in 
the record as to whether these studies were accomplished, and 
there is no addendum to the July 2003 examination report.

Since it appears that the veteran receives fairly regular 
treatment at VA medical facilities, the RO should obtain his 
more recent treatment records.

This case will be REMANDED for the following:

1.  Obtain the appellant's medical 
records from the Central Iowa Health Care 
System for all relevant outpatient 
treatment (i.e., neurological, ear 
diseases, etc.) received since June 2001 
(the latest records in the claims file).  

Continue to request these VA records, 
either until the records are obtained or 
it is reasonably certain that the records 
do not exist or that further efforts to 
obtain the records would be futile.  All 
efforts to obtain VA records should be 
fully documented, and the VA facility 
must provide a negative response if 
records are not available.

2.  Contact the Omaha VA Medical Center 
and request that copies of the MRI and 
ENG studies conducted as part of the July 
2003 VA examination be included in the 
claims folder.  If these studies have not 
yet been conducted, they should be so 
conducted, as suggested by the VA 
examiner.  

After obtaining the VA records for 
treatment since June 2001 and the reports 
from the above studies, the case should 
then be referred to the VA examiner who 
conducted the July 2003 VA examination so 
that any additional comments in light of 
the results of these studies can be 
offered as to the degree of severity of 
the veteran's service-connected bilateral 
peripheral vestibular disorder.  The 
examiner should also indicate if the 
study results or the additional VA 
treatment records change the opinion 
offered in the July 2003 VA examination 
report concerning the veteran's ability 
to obtain and maintain substantially 
gainful employment.  A complete rationale 
for the opinions expressed must be 
provided.

3.  Thereafter, readjudicate the 
veteran's claims on appeal.  If the 
decision, in whole or in part, remains 
adverse to the veteran, issue him and his 
representative a supplemental statement 
of the case (SSOC) which includes 
consideration of all evidence added to 
the record since the supplemental 
statement of the case (SSOC) in February 
2003.  Provide the appellant and his 
representative with an appropriate 
opportunity to respond.   

Thereafter, the case should be returned to the Board for 
further appellate consideration.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the appellant until he is notified by 
the RO.  The appellant has the right to submit additional 
evidence and argument on the matter that the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).


This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	Michelle L. Kane
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




